             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,     )
                              )
               Plaintiff,     )
                              )      Crim. No. 14-cr-33
                              )
v.                            )
                              )
ALVIN THOMAS,                 )
                              )
               Defendant.     )
_____________________________ )

ATTORNEYS:

Gretchen Shappert, United States Attorney
David White, AUSA
United States Attorney’s Office
St. Thomas, VI
     For the United States of America,

Omodare Jupiter, FPD
Gabriel Villegas, AFPD
Office of the Federal Public Defender
     For Alvin Thomas.


                                ORDER


      Before the Court is the remand of the Third Circuit Court

of Appeals in this matter.

                   PROCEDURAL AND FACTUAL HISTORY

      On March 15, 2014, several individuals robbed First

Imperial Jewelers (“Imperial”) on St. Thomas, United States

Virgin Islands. The Virgin Islands Police Department (“VIPD”)
United States v. Thomas
Criminal No. 14-33
Order
Page 2

was alerted to the robbery by an alarm being activated at

Imperial.

      A chase of the suspects ensued. VIPD observed and radioed

the location and direction of the suspects’ flight while in

pursuit. During the pursuit, VIPD apprehended Alvin Thomas

(“Thomas”) and transported him to a police precinct where he

made incriminating statements to the police.

      On June 12, 2014, Shaquim Fredericks (“Fredericks”), Warkim

Gabriel (“Gabriel”), Chefton Newton (“Newton”), and Thomas

(collectively “the defendants”) were indicted on various charges

related to the March 15, 2014, robbery of Imperial. Thomas filed

a motion to suppress the incriminating statements he made on

that date.

      At a July 14, 2014, omnibus hearing, the Court heard the

testimony of Officers Derick Greaves (“Greaves”) and Dora Theda-

Charles (“Charles”). The testimony of Greaves and Charles

provided the following details. On March 15, 2014, Central

Dispatch, the radio transmission and communication division of

the VIPD, informed VIPD officers that an armed robbery was in

progress. Central Dispatch further informed the officers that

the suspects were fleeing towards Back Street, a road located in

downtown Charlotte Amalie, St. Thomas. Greaves proceeded towards

Back Street to provide assistance.
United States v. Thomas
Criminal No. 14-33
Order
Page 3

      As Greaves proceeded towards Back Street, Greaves received

another radio transmission. An officer stated “that one of the

suspects had passed her going [to] Vester Gade.” Transcript of

July 14, 2017, Omnibus Hearing: Testimony of Derick Greaves, ECF

No. 96 at 38:3-4. Shortly thereafter, another call over the

radio stated “that suspects were fleeing up Fire Burn Hill

towards the Governor’s residence.” Id at 38:10-12. The suspects

were running. Transcript of July 14, 2017, Omnibus Hearing:

Testimony of Dora Theda-Charles, ECF No. 96 at 49:15-16

(“Because according to Central Dispatch, they -- certain

suspects were seeing [sic] running in that area.”). A final

radio transmission from an officer stated that the suspects were

proceeding through some bushes and that a firearm had been

discharged.

      At approximately 10:00 am, Greaves stopped his vehicle in

front of the Governor’s residence. While preparing his

bulletproof vest, Greaves witnessed Thomas exiting the bushes.

Greaves ordered Thomas to lie on the ground. Thomas complied

with Greaves’s order. Greaves testified that while Thomas was

complying, Thomas stated that “some guys were in the bushes with

guns and [I] saw them, got scared and []ran.” Id. at 38:24-25.

While Thomas was complying with Greaves’s order, Charles arrived

on the scene. Charles observed that Thomas “had little bits of
United States v. Thomas
Criminal No. 14-33
Order
Page 4

brush on him, []was sweaty, and []was shaking.” Id. at 58:25-

59:1. Greaves handcuffed Thomas. After handcuffing Thomas,

Greaves left Thomas with Charles. Greaves left to investigate a

location where police had apprehended another suspect.

      At the omnibus hearing, Thomas, in relevant part,

testified:

            I was walking on the road close by government
            mansion, heading into the Garden Street area.
            . . .
            Q. What happened when you came in contact with
            police?
            A. Well, I was walking and then I heard
            “Freeze. Don’t move. Get on the ground.”
            Q. Did you see who said that?
            A. No.
            Q. Did you comply?
            A. Yes.
            Q. What happened next?
            A. When I got on the ground, the officer came,
            put handcuffs on me, asked me where the
            others. I tell him, “I don’t know.” And he
            pick me up and carry me over to the police
            car.

Transcript of July 14, 2017, Omnibus Hearing: Testimony of Alvin

Thomas, ECF No. 96 at 116:6-117:1.

      Charles escorted Thomas back to her squad car. Charles

advised Thomas of his rights under Miranda v. Arizona and placed

Charles in the squad car. Charles held Thomas in her vehicle for

roughly an hour until she was ordered to transport Thomas to

Callwood Command, a VIPD precinct in St. Thomas. Thomas was not

questioned while he was held in the squad car.
United States v. Thomas
Criminal No. 14-33
Order
Page 5

      Detective Sehkera Tyson (“Tyson”) also testified at the

omnibus hearing. Tyson explained that at Callwood Command, the

defendants were processed in a location referred to as the

“booking room.” Thomas and another two of the defendants were in

the booking room at the same time. In the booking room, all of

the defendants were able to see each other. VIPD officers

proceeded to provide the three defendants with forms advising

the defendants of their Miranda rights. Thomas informed Tyson

that he wished to make a statement. Tyson advised Thomas of his

Miranda rights. Thomas signed the form indicating that he

understood his rights. Tyson did not take a statement from

Thomas at that time due to concerns about Thomas’s safety.

Tyson’s concerns arose from the fact that two of the other

defendants were in an area where they might be able to see

Thomas as Thomas gave a statement to Tyson. Shortly before 4:30

pm, detectives Sophia Rashid (“Rashid”) and Nigel James

(“James”) took Thomas to an interview room in order to take

Thomas’s statement in private.

      James, who also testified at the omnibus hearing, testified

as to what occurred when Thomas was in the interview room. The

interview room is a ten foot by ten foot room that contained a

desk and three chairs. In the interview room, James read Thomas

his Miranda rights. Throughout the course of the conversation,
United States v. Thomas
Criminal No. 14-33
Order
Page 6

Thomas, James, Rashid, and ATF Special Agent Bennie Mims were

all present. James presented Thomas with a fresh form explaining

to Thomas his Miranda rights. Thomas signed the form in two

different locations. The first location indicates that Thomas

understood his rights. The second location indicates that Thomas

wished to waive his rights. James then proceeded to take

Thomas’s statement. Thomas proceeded to describe to James how

the defendants orchestrated the robbery. Notably, James

testified that Thomas described hearing a shot in the bushes

when he went there after the robbery. James also testified that

Thomas stated that he went out into the street heading toward

Garden Street, and while going out in the street, was

apprehended by police. In total, Thomas’s interview lasted

roughly between 90 minutes and two hours. Throughout the

interview, Thomas was calm and forthcoming. The officers asked

their questions in a calm manner.

      Thomas’s recollection of events that occurred after his

arrest were significantly different from James’s. Thomas

testified that at Callwood Command he was repeatedly asked if he

wanted to give a statement. Thomas asserts that he repeatedly

stated he did not. Furthermore, he testified that various VIPD

officers promised that if Thomas made a statement, that Thomas

would be able to leave, graduate from school, and even join the
United States v. Thomas
Criminal No. 14-33
Order
Page 7

military if Thomas so chose. Thomas testified that he signed a

form waiving his Miranda rights. Ultimately, Thomas testified

that he only did what VIPD requested in order to return home.

      At the end of omnibus hearing, the Court denied Thomas’s

motion to suppress.

      After the omnibus hearing, the matter proceeded to trial.

On July 23, 2014, a jury found the defendants guilty of

conspiracy to interfere with commerce by robbery, interference

with commerce by robbery, and conspiracy to possess a firearm in

furtherance of a crime of violence. The defendants appealed

their convictions.

      In an April 7, 2017, opinion, the Third Circuit affirmed

all of the proceedings in this Court except for the Court’s

denial of Thomas’s motion to suppress. See United States v.

Fredericks, 684 Fed. Appx. 149, 157, 159-65 (3d Cir. 2017). The

Third Circuit vacated this Court’s order denying the motion to

suppress and remanded for this Court to determine whether there

was probable cause for Thomas’s arrest and, if not, whether his

statement was sufficiently attenuated from the unlawful arrest.

Id. at 157.

                            DISCUSSION

      “The general rule in a criminal proceeding is that

statements and other evidence obtained as a result of an
United States v. Thomas
Criminal No. 14-33
Order
Page 8

unlawful, warrantless arrest are suppressible if the link

between the evidence and the unlawful conduct is not too

attenuated.” INS v. Lopez-Mendoza, 468 U.S. 1032, 1040-41

(1984) (citing Wong Sun v. United States, 371 U.S. 471 (1963)).

An arrest by a law enforcement officer without a warrant “is

reasonable under the Fourth Amendment where there is probable

cause to believe that a criminal offense has been or is being

committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004).

Absent probable cause, evidence obtained from an arrest cannot

be used at trial to prove the defendant’s guilt. See Stone v.

Powell, 428 U.S. 465, 482-89 (1976) (describing development of

the exclusionary rule, which proscribes courts from using

evidence obtained from illegal searches and seizures in criminal

trials); see also Mapp v. Ohio, 367 U.S. 643, 655

(1961) (incorporating exclusionary rule to state proceedings).

      Probable cause exists where the totality of the

circumstances known to the officers at the time supported a fair

probability that the suspect had committed or was committing a

crime. See Ornelas v. United States, 517 U.S. 690, 696

(1996); Beck v. Ohio, 379 U.S. 89, 91 (1964); Brinegar v. United

States, 338 U.S. 160, 175–76 (1949). Whether probable cause

exists is an objective inquiry. See Whren v. United States, 517
United States v. Thomas
Criminal No. 14-33
Order
Page 9

U.S. 806, 813 (1996) (“Subjective intentions play no role in

ordinary, probable-cause Fourth Amendment analysis.”).

      Even when the officers could have obtained an arrest

warrant, it is not necessary if the officers have probable

cause. See United States v. Watson, 423 U.S. 411, 423-24

(1976) (noting the judicial preference for warrants but

“declin[ing] to transform this judicial preference into a

constitutional rule when the judgment of the Nation and Congress

has for so long been to authorize warrantless public arrests on

probable cause rather than to encumber criminal prosecutions

with endless litigation with respect to the existence of exigent

circumstances, whether it was practicable to get a warrant,

whether the suspect was about to flee, and the like.”).

                             ANALYSIS

      The Court is tasked with determining whether Greaves had

probable cause to arrest Thomas. In making that assessment, the

Court must examine the totality of the circumstances to

determine whether the weight of information before the officer,

when coupled with the officer’s reasonable inferences,

established probable cause. See United States v. Yusuf, 461 F.3d

374, 390 (3d Cir. 2006) (discussing the cumulative weight of the

information in connection with the officer’s reasonable

inferences). In considering the reasonable inferences of the
United States v. Thomas
Criminal No. 14-33
Order
Page 10

officer, the Court is cognizant that “[t]he collective knowledge

of the investigating officers is measured in determining

probable cause.” United States v. Belle, 593 F.2d 487, 597 n.15

(3d Cir. 1979). “Subjective intentions play no role in

ordinary, probable-cause Fourth Amendment analysis.” Whren v.

United States, 517 U.S. 806, 813 (1996).

      Here, an alarm at Imperial alerted VIPD that a robbery was

in progress. VIPD officers were also informed thereafter by

Central Dispatch that suspects were fleeing. VIPD officers

reported the specific location and direction of that flight--up

Fire Burn Hill toward the Governor’s residence through the

bushes. From that observation, VIPD could infer that the

individuals fleeing the scene of the robbery to Back Street,

then Vester Gade, and then through the bushes on Fire Burn Hill

to the Governor’s residence were fleeing to evade capture. See

generally Illinois v. Wardlow, 528 U.S. 119, 124 (2000)

(“Headlong flight--wherever it occurs--is the consummate act of

evasion: It is not necessarily indicative of wrongdoing, but it

is certainly suggestive of such”).

      Greaves witnessed Thomas exit the bushes on Fire Burn Hill

a short time after VIPD officers had witnessed and reported that

the suspects had run into those bushes. Thomas was sweaty,

shaking, and covered in brush. An officer could reasonably infer
United States v. Thomas
Criminal No. 14-33
Order
Page 11

that a person sweating, shaking, and covered in brush had been

running through the bushes. Given Thomas’s emergence from the

bushes on Fire Burn Hill--the precise location and direction

suspects were reported to be fleeing at the time--and his

physical appearance--consistent with fleeing for a period of

time--it was reasonable for Greaves to conclude that Thomas was

one of the robbery suspects in flight from VIPD.

       The circumstances presented here are similar to those in

Mathies v. United States, 374 F.2d 312 (D.C. Cir. 1967). In that

case, the DC Circuit found that law enforcement had probable

cause to arrest Appellant George Mathies. The DC Circuit found

that

       [a]t the precise moment of arrest, Detective Mitchell,
       the arresting officer, knew that a crime had been
       committed at Davis Realty Company, had observed the
       wrecked getaway car, had learned from Officer O’Brien
       that four men had fled the scene, and that two of them
       had entered an alley which exited on U Street. During a
       house-to-house search which followed immediately, he
       learned that a man had been observed running from the
       direction of the wreck and entering the premises at 619
       U Street. Mitchell, as we have noted, found Appellant
       “hiding” in the basement. At that critical point
       abundant probable cause existed to believe that
       Appellant had fled into the house from the wrecked
       getaway car only a short distance away and, therefore,
       was probably one of the participants in the crime.

Id. at 316. In Mathies, law enforcement officers did not have a

specific description of the suspect. Rather, they had

information regarding dynamic events involving fleeing suspects
United States v. Thomas
Criminal No. 14-33
Order
Page 12

and the location to which one suspect fled. See id. Here VIPD

knew that a robbery at Imperial had occurred. Additionally, VIPD

had information that suspects had fled the scene. Central

Dispatch radioed the dynamic path of the suspects flight to

officers, the final location and direction up Fire Burn Hill

through the bushes toward the Governor’s residence. In response,

Greaves positioned himself in front of the Governor’s residence.

Immediately thereafter Greaves apprehended Thomas exiting the

bushes on Fire Burn Hill. Given Thomas’s emergence from the

exact location where VIPD reported the suspects to have fled, it

was reasonable for Greaves to infer that Thomas had probably

been involved in the robbery. Additionally, Thomas was sweaty,

shaking, and covered in brush, further supporting an inference

that Thomas was one of the fleeing suspects. Cf. United States

v. Mauk, 927 F.2d 611 (9th Cir. 1991) (finding probable cause

where the defendant was found in the precise location reported

by a 911 call only two-three minutes after the robbery had

occurred and was sweating heavily consistent with the robber who

had been seen running down the street).

      While Thomas testified that he happened to be walking on

the road close by the Governor’s residence at about the time of

the Imperial robbery, his account suffers for want of

credibility. Indeed, it is hard to conceive how simply walking
United States v. Thomas
Criminal No. 14-33
Order
Page 13

along the road--as Thomas testified he was doing--could produce

a person who was sweaty, shaking, and covered in brush--as

Thomas was when he was arrested. Additionally, Thomas’s

testimony directly contradicts Greaves’s testimony that Thomas

exited the bushes. Thomas’s testimony also contradicts James’s

testimony that Thomas stated that Thomas had been in the bushes.

      In assessing the credibility of the testimony of a witness,

a factfinder may consider the witness’s demeanor, potential

motives to be untruthful, interest in the outcome of the case,

and the extent to which his testimony is either supported or

contradicted by other evidence and testimony in the case. United

States v. Boone, 401 F.2d 659, 662 (3d Cir. 1968). The Court has

considered Thomas’s demeanor while testifying, his interest in

the outcome of the suppression hearing, and the substance of

Thomas’s testimony. The Court has also considered all of the

other evidence offered at the July 14, 2014, omnibus hearing,

including the testimony of Greaves and the statement that Thomas

made to James in the police precinct. On balance, the Court does

not find Thomas’s account to be credible. Rather, the Court

finds the government’s version of events more credible. Indeed,

Greaves, Charles, and Thomas were cross examined and testified

consistently with one another. Cf. United States v. Focareta,

283 Fed. Appx. 81-82 (3d Cir. 2008) (noting that the district
United States v. Thomas
Criminal No. 14-33
Order
Page 14

court’s findings of fact were not clearly erroneous as they were

supported by the officers’ consistent testimonies during the

suppression hearing, which the district court determined were

credible).

      Taking into consideration the totality of the

circumstances, the Court concludes that Greaves had probable

cause to arrest Thomas. See, e.g., United States v.

Muhammad, 120 F.3d 688, 696 (7th Cir. 1997)(“Probable cause

exists when at the moment an arrest is made officers have ‘facts

and circumstances within their knowledge and of which they

[have] reasonably trustworthy information’ that would

sufficiently ‘warrant a prudent man in believing that the

[suspect] had committed or was committing the offense.’”)

(alterations in original)(quoting Beck v. Ohio, 379 U.S. 89, 91

(1964)).

      Because the Court has determined that Greaves had probable

cause to arrest Thomas, the Court need not reach the issue of

whether Thomas’s statements were sufficiently attenuated from

his arrest. See United States v. Fredericks, 684 Fed. Appx. 149,

157 (3d Cir. 2017)(“we will . . . remand for the District Court

to determine whether there was probable cause for Thomas’s
United States v. Thomas
Criminal No. 14-33
Order
Page 15

arrest and, if not, whether his statement was sufficiently

attenuated from the unlawful arrest.”).1

      The premises considered, it is hereby

      ORDERED that Alvin Thomas’s motion to suppress is hereby

DENIED; it is further

      ORDERED that Alvin Thomas’s motion to strike exhibits and

excess pages (ECF No. 139) is GRANTED in part; it is further

      ORDERED that exhibits 1, 9, and 10 to the Government’s

Notice of Filing and Memorandum (ECF No. 136) are hereby

STRICKEN; it is further




1 Even if the Court had found that there was no probable cause, suppression
would not be appropriate given the attenuation between Thomas’s statement and
arrest. To determine whether a statement is sufficiently attenuated from an
unlawful arrest, a Court examines several factors:
      The Miranda warnings are an important factor, to be sure, in
      determining whether the confession is obtained by exploitation of
      an illegal arrest. But they are not the only factor to be
      considered. The temporal proximity of the arrest and the confession,
      the presence of intervening circumstances, and, particularly, the
      purpose and flagrancy of the official misconduct are all relevant.

Brown v. Illinois, 422 U.S. 590, 603-04 (1975) (internal citations omitted).
Temporally, the arrest and confession occurred approximately six hours apart.
In the intervening period, Thomas was provided with Miranda warnings three
times. Furthermore, Thomas signed two different advice of rights forms.
Additionally, before VIPD had an opportunity to begin interrogating Thomas,
Thomas offered to make a statement to VIPD. Thomas’s desire to make a
statement did not result from VIPD interrogating Thomas, but was an
intervening circumstance arising during what appears to be the normal booking
process. Finally, to the extent the conduct of Greaves and Charles could be
construed as misconduct, a determination the Court finds no basis in the
record to make, their conduct was neither flagrant nor possessed of an
illicit purpose. Thus, the conduct of the officers does not warrant
suppression. See Utah v. Strieff, 136 S. Ct. 2056, 2063 (2016) (noting that
the third factor in the attenuation doctrine favors exclusion “only when the
police misconduct is most in need of deterrence—that is, when it is
purposeful or flagrant”).
United States v. Thomas
Criminal No. 14-33
Order
Page 16

      ORDERED that the Government’s motion to exceed page limit

(ECF No. 140) is GRANTED; it is further

      ORDERED that Alvin Thomas’s motion to expedite ruling on

remand (ECF No. 152) is MOOT; and it is further

      ORDERED that Alvin Thomas’s second motion to expedite

ruling on remand (ECF No. 160) is MOOT.

                                              S\__________________
                                                 CURTIS V. GÓMEZ
                                                 District Judge
